UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANTHONY GIRAND,
                               Plaintiff,
                                                                  ORDER
                 – against –
                                                              17 Civ. 9005 (ER)
LIVETILES CORP., ET AL.

                               Defendants.


RAMOS, D.J.:

          Anthony Girand, proceeding pro se, brings this action against his former employer,

LiveTiles Corp. and two of its employees, Karl Redenbach and Peter Nguyen-Brown.

Defendants have moved for summary judgment.

          For the reasons set forth in an Opinion to be filed separately, Defendants’ motion for

summary judgment is GRANTED in part and DENIED in part. The Opinion has not been posted

publicly. The parties have until the end of business on April 6, 2020 to provide the Court with

their recommendations, on consent, of the matters that ought to be redacted in accordance with

the Protective Order (Dkt. No. 18).

          The Clerk of the Court is respectfully directed to terminate the motions at Dkt. Nos. 62

and 84.



It is SO ORDERED.


Dated:     March 31, 2020
           New York, New York

                                                               EDGARDO RAMOS, U.S.D.J.
